                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN J. BOLUS, et al.,                               No. 4:15-CV-01062

                 Plaintiffs,                          (Judge Brann)

         v.

AMY CARNICELLA, et al.,

                Defendants.

                       MEMORANDUM OPINION AND ORDER

                                      FEBRUARY 20, 2020

I.       BACKGROUND

         The Pennsylvania Office of Attorney General, acting as purported counsel

for Defendant Robert B. Stewart, III, has moved the Court “for summary judgment

on all claims in Plaintiffs’ Joint Amended Complaint against Stewart because he is

deceased.”1 Stewart’s motion is now ripe for disposition. For the following

reasons, the Court denies Stewart’s motion.

II.      DISCUSSION

         A.      Standard of Review

          I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it


1
      ECF No. 117 at 1 (emphasis in original).
should be interpreted in a way that allows it to accomplish this purpose.”2

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”4 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”5 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”6

          “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based

on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-


2
    Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
3
    Fed. R. Civ. P. 56(a).
4
    Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
    v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
5
    Clark, 9 F.3d at 326.
6
    Id.
7
    Liberty Lobby, Inc., 477 U.S. at 252.
                                              -2-
minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

           “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12


8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
11
     Celotex, 477 U.S. at 323 (internal quotations omitted).
12
     Id.
                                                -3-
        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

13
     Liberty Lobby, 477 U.S. at 250.
14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
                                                -4-
           Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.”19 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”20

           B.    Undisputed Facts

           With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

           Defendant Robert B. Stewart, III was employed by the Pennsylvania Office

of Attorney General as a prosecutor from January 2, 2008 through August of

2015.21

           On April 18, 2014, the Plaintiff entity Minuteman Spill Response, Inc.

(“MSRI”) filed for Chapter 11 bankruptcy with the United States Bankruptcy

Court for the Middle District of Pennsylvania.22 On September 3, 2014, MSRI

initiated an adversary proceeding (the “MSRI Litigation”), naming Stewart as a




18
     Liberty Lobby, 477 U.S. at 249.
19
     Id.
20
     Id. at 249–50 (internal citations omitted).
21
     ECF No. 118 at ¶ 2.
22
     ECF No. 118 at ¶ 4.
                                                   -5-
defendant.23 On May 29, 2015, Plaintiffs Brian and Karen Bolus (individually, and

on behalf of their minor son, “P.B.”) filed a complaint (the “Bolus Litigation”)

naming Stewart as a defendant.24 On May 23, 2017, this Court consolidated the

MSRI Litigation and the Bolus Litigation into this case, which is docketed at case

number 4:15-CV-1062.25

        On November 21, 2017, the Huntingdon Daily News published an obituary

indicating that Stewart had died on November 16, 2017 “after a brief but

courageous battle with pancreatic cancer.”26 On December 12, 2017, Plaintiffs

filed a Joint Amended Complaint in this case. Plaintiffs named Stewart as a

defendant but stated that “[o]n information and belief, Defendant Stewart passed

away within the last several weeks. Plaintiffs are unaware of any Estate having

been raised.”27

        C.      Analysis and Conclusion

        Stewart’s motion has a fatal threshold procedural deficiency. The

Pennsylvania Office of Attorney General has filed this motion on Stewart’s

behalf.28 And the Office of Attorney General argues that, per earlier notices of



23
     ECF No. 118 at ¶ 5.
24
     ECF No. 118 at ¶ 6.
25
     ECF No. 118 at ¶ 10.
26
     ECF No. 118 at ¶ 11.
27
     ECF No. 118 at ¶ 12.
28
     See, e.g., ECF No. 117.
                                          -6-
appearance, it represents Stewart.29 But Stewart’s death severed the attorney-client

relationship. Simply put, the Office of Attorney General is no longer Stewart’s

attorney. The Office of Attorney General, then, lacks standing to bring this

motion. This compels dismissal.30

        Therefore, IT IS HEREBY ORDERED that Defendant Stewart’s Motion

for Summary Judgment, ECF No. 117, is DENIED.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




29
     ECF No. 144 at 15; see ECF Nos. 83 and 104.
30
     See Giles v. Campbell, 698 F.3d 153, 158 (3d Cir. 2012) (holding that “the Government’s
     representation of [a correctional officer] ended when [the officer] died”). The Office of
     Attorney General argues that because it is representing Stewart, and not Stewart’s estate,
     Giles should not apply. See ECF No. 144 at 14-15. But the more general principle that Giles
     presents—that an attorney’s representation of a client ends when the client dies—does indeed
     apply here. See also Bass v. Attardi, 868 F.2d 45, 50 n.12 (3d Cir. 1989) (counsel lacked
     standing to act on behalf of former defendant because “[c]ounsel’s attorney-client
     relationship with [defendant] ceased at [defendant’s] death”); United States v. Dwyer, 855
     F.2d 144, 145 (3d Cir. 1988) (“the attorneys here, who represented [defendant] at his
     criminal trial, lacked legal authority to act as his agents after his death and thus had no
     standing to move to abate his conviction”).
                                               -7-
